The opinion of the Court was by
Weston C. J.
When actions are brought by partners, their partnership may be proved by persons who have done business with them as partners. Gow on Part. 140 ; Collyer on Part. 406. The testimony of the deponent, Williams, sufficiently proved the connection of the plaintiffs as partners, aside from their declarations. These were not necessary to establish the fact as it was otherwise known to the deponent, who had been in the habit of doing business with them. And if he found them acting as partners before and after the date of the note, it was proper evidence to be left to the jury, that they were such at that time.
But their declarations were admissible as acts. The introduction of the deponent, by one of the plaintiffs, to the other, as his partner, was an act, leading as it did to buisness with each of them, as having a right to act for and represent the firm. So if in transacting business, they spoke of each other *369as partners, this was, in connection with the business, evidence that they stood in that relation. It was no otherwise creating evidence for themselves, than is done by other acts, indicating the connection. If they had entered into partnership by deed, that would be creating evidence, made expressly for that purpose, and yet it is admissible to prove the fact.
The deponent knew that II. Salford was the partner of Timothy Gilbert. Henry Salford sues, claiming to be the same person. We are of opinion, that it was competent testimony to go to the jury, to prove the indentily.

Judgment on the verdict.